Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-31-2003

Newell v. Comm Social Security
Precedential or Non-Precedential: Precedential

Docket No. 03-1358




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Newell v. Comm Social Security" (2003). 2003 Decisions. Paper 151.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/151


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              PRECEDENTIAL

                                      Filed October 31, 2003

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                        No. 03-1358


                     JANICE NEWELL,
                                          Appellant
                             v.
         COMMISSIONER OF SOCIAL SECURITY

      Appeal from the United States District Court
               for the District of New Jersey
                  (D.C. Civ. No. 01-2850)
      District Judge: Honorable Anne E. Thompson

                Argued: September 9, 2003
     BEFORE: BARRY, BECKER, and GREENBERG,
                  Circuit Judges

             (Opinion Filed: October 14, 2003)

It appearing that the opinion was circulated to all active
judges under Third Circuit Internal Operating Procedure
5.5.4, but that the opinion filed October 14, 2003
inadvertently and incorrectly designated the opinion as not
precedential, the clerk is directed to change the designation
to precedential and to submit the opinion for printing. As
this order does not change the substance of the opinion,
the time for filing a petition for rehearing runs from the
original entry date of October 14, 2003.
                                  /s/ Morton I. Greenberg
                                  Circuit Judge
                             2


Date: October 31, 2003

A True Copy:
        Teste:

                 Clerk of the United States Court of Appeals
                             for the Third Circuit